                  Case 13-32778-LMI              Doc 158         Filed 09/29/20         Page 1 of 4




                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

In re:                                                                     Case No. 13-32778-LMI
                                                                           Chapter 13
JIMMY J. FIGUEROA,
SSN: xxx-xx-2239
JACQUELINE FIGUEROA,
SSN: xxx-xx-5215

       Debtors.
________________________________/

    PETER SPINDEL, ESQ.’S RESPONSE TO COURT’S ORDER TO SHOW CAUSE

                  PETER SPINDEL, ESQ., responds to the Court’s Order to Show Cause [ECF No.

151], and would show:

                  1. The undersigned is a T-Mobile cellular telephone subscriber.

                  2. On the date of the last hearing on the Debtors’ motion to modify confirmed chapter

13 plan, September 1, 2020, at 9:00 o’clock a.m., the T-Mobile cellular telephone network was not

operational for at least an approximate six hour period, from approximately 8:50 a.m., when the

undersigned attempted to dial into the motion hearing calendar at 1.646.760.4600, and ending

sometime after 1:20 p.m., when the undersigned attempted to dial into the Court’s afternoon

confirmation hearings but was also unsuccessful.

                  WHEREFORE, the undersigned respectfully requests that this Honorable Court

discharge the Order to Show Cause and provide such other and further relief thereto as deemed just

and equitable.

                                                Certificate of Admission

I hereby certify that I am admitted to the Bar of the United States District Court for the Southern District of Florida and
I am in compliance with the additional qualifications to practice in this court set forth in Local Rule 2090-1(A).

Dated: September 29, 2020


                                                       Page 1 of 4
               Case 13-32778-LMI        Doc 158      Filed 09/29/20     Page 2 of 4




                                      /s/ cxàxÜ fÑ|ÇwxÄ
                                      PETER SPINDEL
                                      Florida Bar No. 816183
                                      Peter Spindel, Esq., P.A.
                                      8306 Mills Dr. #458
                                      Miami, Florida 33183-4838
                                      (305) 799-5724
                                      peterspindel@gmail.com

                                       Certificate of Service

                I CERTIFY that a true copy of the foregoing was served on all CM/ECF registered
users via Notice of Electronic Filing and by regular first class USPS mail, postage fully prepaid, on
all other interested parties as indicated on the attached service list on September 29, 2020
                                      /s/ cxàxÜ fÑ|ÇwxÄ
                                      PETER SPINDEL, ESQ.

Via NEF-
13-32778-LMI Notice will be electronically mailed to:

Marc Granger on behalf of Creditor JPMorgan Chase Bank, National Association
mgranger@kahaneandassociates.com,
bkecf@kahaneandassociates.com;tforeman@kahaneandassociates.com;8163622420@filings.doc
ketbird.com;5456272420@filings.docketbird.com

Nancy K. Neidich
e2c8f01@ch13miami.com, ecf2@ch13miami.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Hugh B Shafritz on behalf of Creditor Dove Investment Corp.
hshafritz@collectionslawfirm.com, nkostich@collectionslawfirm.com

Peter D Spindel on behalf of Debtor Jimmy J. Figueroa
peterspindel@gmail.com, peterspindelcmecf@gmail.com

Peter D Spindel on behalf of Joint Debtor Jacqueline Figueroa
peterspindel@gmail.com, peterspindelcmecf@gmail.com




                                             Page 2 of 4
                Case 13-32778-LMI   Doc 158    Filed 09/29/20      Page 3 of 4

By USPS Mail:
Jimmy Figueroa                                  Capital One
8181 NW River Rd. Lot E544                      PO Box 30285
Miami, FL 33166-7444                            Salt Lake City, UT 84130-0285


Jacqueline Figueroa                             Chase
961 W. 37 Ter.                                  PO Box 15298
Hialeah, FL 33012-7289                          Wilmington, DE 19850-5298


                                                Chase Home Finance LLC
Tropical Financial Credit Union                 7255 Baymeadows Way
Attn: Richard Helber, CEO                       Jacksonville, FL 32256
3050 Corporate Way
Miramar, FL 33025
                                                Comcast
                                                c/o Enhanced Recovery Services
Tropical Financial Credit Union                 8014 Bayberry Rd.
Attn: Richard Helber, CEO                       Jacksonville, FL 32256
POB 829517
Pembroke Pines, FL 33082-9917
                                                LVNV Funding LLC
                                                P.O. Box 15298
Chase Home Finance                              Wilmington, DE 19850
POB 78420
Phoenix, AZ 85062-8420
                                                Direct TV Customer Service
                                                P.O. Box 6550
Chase Mortgage                                  Greenwood Village, CO 80155-6550
3415 Vision Dr
Columbus, OH 43219
                                                FIA Card Service
Florida Department Of Revenue                   C/O Fulton Friedman & Gullace
POB 6668                                        PO Box 2123
Tallahassee, FL 32314-6668IRS                   Warren, MI 48090-2123
Insolvency Support Group
POB 7346                                        HSBC Bank
Phildelphia, PA 19101-7346                      C/O Midland Funding LLC
                                                8875 Aero Drive, Suite 200
                                                San Diego, CA 92123
Miami Dade Tax Collector
Attn: Bankruptcy Unit
140 W Flagler St. #1403                         HSBC Bank
Miami, FL 33130-1575                            PO Box 52530
                                                Carol Stream, IL 60196

Asset Acceptance LLC
POB 2036                                        JPMorganChase Legal Dept
Warren, MI 48090                                POB 9622
                                                Deerfield Beach, FL 33442

AT&T
PO Box 536216                                   Mercy Hospital
Atlanta, GA 30353-6216                          c/o Capio Partners LLC
                                                P.O. Box 3498
                                                Sherman, TX 75091



                                       Page 3 of 4
                  Case 13-32778-LMI   Doc 158    Filed 09/29/20   Page 4 of 4
Mango Hill POA Inc
c/o Neighborhood Prop Mangt
2150 W 37 Ter
Hialeah, FL 33016


Mango Hill POA Inc
Attn Bertha Tatsuta Pres
2083 W 76 St
Hialeah FL 33016


NCO Financial Systems, Inc.
507 Prudential Road
Horsham, PA 19044


Sears Credit Cards
PO Box 6282
Sioux Falls, SD 57117


T-Mobile Customer Relations
PO Box 37380
Albuquerque, NM 87176-7380


Tropical Financial CU
3050 Corporate Way
Miramar, FL 33025


Washington Mutual
c/o LVNV Funding LLC
P.O. Box 15298
Wilmington, DE 19850


Wells Fargo Auto Finance
P.O. Box 29704
Phoenix, AZ 85038-9704

Wells Fargo Dealer Services
Andre, Palma, & Andre
701 SW 27th Avenue, Suite 900
Miami, FL 33135


Wells Fargo Dealer Services
P.O. Box 997517
Sacramento, CA 95899


Well s Recovery Service
1908 Clinton St
Aurora, CO 80010

3271.1001
\figueroaJ2.res


                                         Page 4 of 4
